Title: From Thomas Jefferson to John Page, 12 January 1792
From: Jefferson, Thomas
To: Page, John


          
            My dear Sir
            Philadelphia Jan. 12. 1792
          
          Your letter with several others was put into my hands just as company was coming in to dinner yesterday, and it was not till late in the evening that I was free to open them, or I should not have deferred the answer till this morning.—I will certainly join you in the note you desire, but at the same time must ingenuously say that were the payment to fall on me, it would be impossible for me to make it, and consequently I should be liable to a process which would distress me in the extreme. I have not a single resource here in such an event, nor a single acquaintance to whom I could turn. But your word that I shall not be called on is satisfactory and sacred to me, and renders all paper obligation unnecessary. I am unacquainted with the operation you propose, but I suppose you will first have informed yourself that the bank would consider my becoming responsible as sufficient to induce their advance. I shall be at your orders on this subject being with sincere and eternal affection my dear Sir your friend & servt.,
          
            Th: Jefferson
          
        